DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been examined and are pending.
Allowable Subject Matter

Claims 4-7 and 14-17 are objected to as being dependent upon a rejected base claims but would be allowable if rewritten in independent form including all of the limitations of the base claim and all intervening claims.
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 11 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 28 and 38 of copending Application No. 17/137,193. Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions describe cyber threat detection and protection through the use of anomaly detection system using machine learning to identify anomalous or unusual behavior patterns.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/10/2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Specification

The use of the Microsoft Windows Active Directory, Linux, Unix, Kerberos – paras 0156 and 0159, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/10/2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 8 and 10 are objected to because of the following informalities:  
Claim 8, line 4: remove “being;” recommend to positively recite.  
Claim 10, line 3: remove “being;” recommend to positively recite. Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 11-12, 17, and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “...a mapping module... a clustering module... output module...”  invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. "There is no association between the
structure and the function can be found in the specification. At most, in "paras 0026-0027 and Fig. 1 of the specification "...cyber threat defense system 100 may protect a system against cyber security threats and include components such as a mapping module, a clustering module, one or more machine learning models, and an output module." Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, 
Claims 12-20 are rejected under 35 USC 112 2nd for their dependency upon claim 11.

Regarding 8, 18, and 20, claims 8, 18, and 20  recite “...i) less strongly anomalous, ii) less relevant events, and/or iii) less relevant alerts... less CPU cycles, less memory space, and less power consumption...” The term "... less ..."in claim 6, 16, and 20 is a relative term which renders the claim indefinite. The term "less" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Regarding claims 6, 16, and 20, claims 6, 16, and 20 recites “...subtle abnormal behavior...subtle cyber threats...” for example. The specification does not provide some standard for “subtle” to allow the public to determine the scope of the claim. Therefore, the aforementioned limitation is vague and indefinite as such term is subjective in regard to the manner in which abnormal behavior is detected and the consumption of CPU cycles, memory space and power. See MPEP 2173.05(b). See also Interval Licensing LLC v. AOL, Inc., 766 F.3d 1364, 1373, 112 USPQ2d 1188 (Fed. Cir. 2014). 
	
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 10-13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cormier et al, hereinafter ("Cormier"), US PG Publication (20180082193 A1), in view of Trossbach et al, hereinafter ("Trossbach"), US PG Publication (2015009038 A1).
Regarding claims 1 and 11, Cormier teaches a method to protect a system from cyber threats, comprising: 
identifying one or more unusual patterns of behavior within the plotted individual alerts and/or events in the multiple dimension space; [Cormier, ¶0108: Data elements (either from events or from cumulative Terrain values) that fall outside the outlier boundary threshold are sent to the Outlier Analysis element 202. The Outlier Analysis element 202 determines whether or not the frequency, periodicity, and general value of outliers implies the start of either another data pattern or a change to an existing data pattern. If a pattern is detected, the System uses an adaptive reinforcement learning technique to gradually increase the rate and degree of change threshold as well as the outlier boundary threshold. ¶0412: Behavior Clusters define the statistical actions of a very large number of individual Actors over a time period. A cluster is multi-dimensional. That is, a cluster can discover and represent a behavior such as (in ecommerce) page dwell-time by items selected by checkout value (in dollars)]
clustering the individual alerts and events that form the unusual pattern into a distinct item for cyber threat analysis of that cluster of distinct alerts and/or events; [Cormier, ¶0028: A Cognitive Model contains the representation of the behaviors of a collection of Actors over a period of time. This knowledge is represented in many forms, including, but not limited to, Landscapes, Terrains, Terrain Cells, Sequence Graphs, Relational Graphs, Fuzzy Rules and Fuzzy Clusters. ¶¶0181-0182: In peer analysis, it can be beneficial to cluster together a set of Actors that generally do the same kinds of work. The more specific the clustering the more reliable (more trustworthy) the peer analysis. The System then organizes the A×T (Actors×Terrain similarities) by clustering on the absolute value of r2 to identify the centers of gravity of Actor groups having a highest degree of similarity (regardless of their underlying peer properties). The nature of fuzzy clustering facilitates developing a set of outward frontiers for each cluster to conceptually match Actors based on the population of shared Terrains at a specific contextual (conceptual) level of similarity]
applying one or more machine learning models to infer for the cyber threat analysis what is possibly happening with the distinct item of the cluster of distinct alerts and/or events, which came from the unusual pattern, and then assign a threat risk associated with that distinct item of the cluster of alerts and/or events forming the unusual pattern; [Cormier, ¶¶0049 and 0052: Criticality, used in Threat Detection, is an importance value (e.g. 1-100) assigned to a resource such as an Actor or Asset.  ¶0213: Threat Detector 209 provides for the discovery and quantification of a threat (along with its severity, cohesion, and root cause), providing a principle outcome of the cognitive modeling application. the System applies data mining (against the signals) and machine learning techniques (primarily clustering and discrimination analysis) to isolate and clarify real threats. Threats are then classified (via a Bayesian network) into one of five severity levels. ¶¶0244-0245: The details category captures the information about data and statistics as the analysis progresses, the Action category captures the type, severity, and anomaly “trigger” states for any anomaly, hazard or threat. Every signal has a severity assigned, the severities in low to high severity value may include warning, caution, alert, and severe.] 
While Cormier teaches plotting a behavior from a group [Cormier, ¶¶0024-0026: An Actor (i.e.a person, a device, a transaction, a service, a process, or any other entity) performs Actions. An Action is an event that is represented by a Taxonomy. Each specific value of the Taxonomy is referred to as a Terrain. ¶0028: A Cognitive Model contains the representation of the behaviors of a collection of Actors over a period of time. ¶0038: A Resource Mapping describes the relationship of external data fields to data fields in the System. ¶0068: Terrains and graphs are created from incoming event data. Event data is organized in a set of Taxonomies.]; however, Cormier fails to explicitly teach but Trossbach teaches plotting a behavior from a group consisting of i) one or more individual alerts, ii) one or more individual events, and iii) combinations of both, from the system into a multiple dimension space, where at least one of the dimensions is time; [Trossbach, ¶¶0065-0066:  Universes can correspond to different classifications that threats can belong to. Universes can also correspond to different tools that are used for IDS. For example, each universe can correspond to a signature-based tool, a behavioral tool, a statistical anomaly tool, a tool which monitors commercial network activity, a tool which monitors open-source network activity, a tool which monitors in-house behavior, a tool which monitors in-house anomalies, and/or a SNORT™ tool, for example.  alerts of a similar kind in accordance with one embodiment. Network security alerts of a similar kind (for example, alerts corresponding to a same IDS rule, alerts that are triggered by a given event, for example) can be grouped together following a graphical representation. As illustrated in FIG. 10, a shape can be used to represent an occurrence of a single network security alert.] and 
projecting on a user interface displayed on a display screen, based on the analysis by the one or more machine learning models, the assigned threat risk associated with that distinct item of the cluster of alerts and/or events forming the unusual pattern. [Trossbach, ¶¶0065-0066:  Universes can correspond to different classifications that threats can belong to. Universes can also correspond to different tools that are used for IDS. For example, each universe can correspond to a signature-based tool, a behavioral tool, a statistical anomaly tool, a tool (the one or more machine learning models) which monitors commercial network activity, a tool which monitors open-source network activity, a tool which monitors in-house behavior, a tool which monitors in-house anomalies, and/or a SNORT™ tool, for example.  Alerts of a similar kind in accordance with one embodiment. Network security alerts of a similar kind (for example, alerts corresponding to a same IDS rule, alerts that are triggered by a given event, for example) can be grouped together (cluster of alerts and/or events forming the unusual pattern) following a graphical representation (projecting on a user interface displayed on a display screen, based on the analysis by the one or more machine learning models).  ¶¶0066 and 0074-0075: As illustrated in FIG. 10, a shape can be used to represent an occurrence of a single network security alert...Network security alerts of a similar kind (for example, alerts corresponding to a same IDS rule, alerts that are triggered by a given event, for example) can be grouped together following a graphical representation; illustrated in FIG. 10The method illustrated in FIG. 12 includes, at 1200, displaying, on a display, a first visual representation of volume in three-dimensional space. The method also includes, at 1210, displaying, on the display, a visual representation of a network security alert.]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of cognitive modeling apparatus for defuzzification of multiple qualitative signals into human-centric threat notifications of Cormier before him or her by including the teachings of Method and apparatus for visualizing network security alerts of Trossbach. The motivation/suggestion would have been obvious to try the three dimensional visualization of quantitative data [Trossbach, ¶0182].   
 
Regarding claims 2 and 12, the combination of Cormier and Trossbach teach claim 1 as described above.
Cormier teaches where the unusual patterns of behavior are determined from a comparison of a normal pattern of life for that system corresponding to a historical normal distribution of alerts and events for that system mapped out in the same multiple dimension space as the plotted individual alerts and/or events under analysis; [Cormier, ¶0183: Using the Actor Behavior Analysis component 206 the System examines the change in an Actor's behavior over time by comparing the similarity of past behavior (the history) and current behavior. ¶0363-0364: The compute servers normalize data using a common taxonomy. Normalization performed by the compute servers is to provide data according to a common collection of fields. ¶0348: To discover this pattern, we need to understand the surface profile of the Terrain—that is, a Terrain with data is a three dimension surface (the data forming the height). See ¶0412: Behavior Clusters define the statistical actions of a very large number of individual Actors over a time period. A cluster is multi-dimensional.]
identifying similar characteristics from the individual alerts and/or events forming the distinct item made up of the cluster of alerts and/or events forming the unusual pattern; [Cormier, ¶0027: A collection of Terrains involving the same Actor is called a Landscape. The definition of a Taxonomy is stored in a Data Dictionary. ¶¶0133-0134: Peer to peer analysis element 205, also known as Actor behavior analysis element, detects anomalous behaviors among Actors (mostly Actors) who are work-specific peers—that is, they are assumed to share the same kinds of tasks. During peer analysis the System computes the similarity between shared Terrains among the peers.] and  
43projecting on the user interface displayed on a display screen both the assigned threat risk associated with that distinct item of the cluster of alerts and/or events forming the unusual pattern and at least a label of similar characteristics shared among the individual alerts and/or events in the distinct item of the cluster of alerts and/or events. 
[Cormier, ¶0027: A collection of Terrains involving the same Actor is called a Landscape. The definition of a Taxonomy is stored in a Data Dictionary. ¶0032: An Anomaly Analysis is an algorithm that ingests information from a Cognitive Model and generates representations of anomalous Actor Behavior. ¶0070: Different Actor types have (or can have) different Taxonomic genotypes. Data elements can be shared, via their Taxonomies, across Actors. A Terrain is associated with a data field (either contained in an event or computed from other event or other computed data fields). The Terrain is used to learn the time-varying behavior of an Actor relative to the data field. Terrains are d×t×v (day of year (d), time of day (t), average weighted value (v)) structures that evolve over time to reflect, as noted, the behavior of an Actor for that data field. Data value learning and analysis in cognitive modeling is done primarily at the Terrain level.¶0294: The stream of signals provides information and insight into what is happening inside the model as well as the results of the analyses performed inside the model.]

Regarding claims 3 and 13, the combination of Cormier and Trossbach teach claim 1 as described above.
Cormier teaches where a source of the plotted individual alerts and/or events from an output of one or more cyber security analysis tools analyzing the system. [Cormier, ¶0034: A Cognitive Signal is a language construct that represents some form of persistent knowledge. Cognitive Signals can be used as input and/or output of any analysis, algorithm or other component that ingests or generates persistent knowledge. In this system, Cognitive Signals represent persistent knowledge about Actor Behavior. ¶0087: These analyses will output this knowledge in the form of a Cognitive Signal, stating, amongst other things, the Actor, Assets, severity intensity as a fuzzy number, the associated Cognitive Signal(s), and all other relevant knowledge necessary to validate the Actor Hazard or Actor Threat.]
where the one or more cyber security analysis tools send and communicate the individual alerts and/or events of the system to the mapping module of the cyber threat defense system in order for the clustering module and one or more machine models to perform the analysis on the distinct item of clustering the alerts and/or events. [Cormier, ¶0029: The information initially stored in a Cognitive Model is determined by which Analyses are relevant to the Taxonomy. ¶0094: Signal Generation element 104 is also shown. Cognitive Modeling communicates between its analytical components as well as with the outside world through a set of signals.

Regarding claim 10, Cormier teaches a non-transitory computer readable medium comprising computer readable code operable, when executed by one or more processing apparatuses in the computer system to instruct a computing device to perform the method of claim 1. [Cormier, ¶0447: Computer-readable media includes both computer storage media and communication media including any medium that facilitates transfer of a computer program from one place to another, i.e. may include transitory and/or non-transitory computer readable media.]

Claims 8, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cormier et al, hereinafter ("Cormier"), US PG Publication (20180082193 A1), in 

Regarding claims 8 and 18, the combination of Cormier and Trossbach teach claim 1 as described above.
While Cormier teaches filter out abnormal behavior causing events and/or alerts including one or more clusters [Cormier, ¶¶0102-0103: apply signal filter detecting anomalous data]; however, the combination of Cormier and Trossbach fail to explicitly teach but Lee teaches also displaying a slider that is scripted to filter out abnormal behavior causing events and/or alerts including one or more clusters that are below a set point controlled by the slider from being displayed on the display screen, where the slider allows a viewer to filter out any of i) less strongly anomalous, ii) less relevant events, and/or iii) less relevant alerts, enabling the viewer to prioritize their time more effectively by focusing on displayed events and/or alerts, including one or more clusters, above the set point set by the slider; however, algorithms in the one or more machine learning models and the cluster module continue to analyze and cluster these events and/or alerts that are below the set point. [Lee, ¶¶0308, 0320, 0323 and 0325: MLS clients can change values of one or more prediction-related settings and observe the consequences real-time; a cutoff value that could be used to obtain the desired value of the result metric. a client may assign different priorities or different importance levels to various quality metrics pertaining to a model; client may decide that the interpretation threshold(s) for the model should be changed in a direction such that, in general, fewer false positive decisions. Web page 6300 dynamically redraws or updates in response to user interaction; a user granted the appropriate permissions may use a mouse (or, in the case of touch-screen interfaces, a stylus or a finger) to manipulate the slider control S1. S1 may be moved to the left (as indicated by arrow 6310) to decrease the cutoff value. As the cutoff value is changed, the number of observation records that fall into some or all of the four decision groups may change]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Cormier and Trossbach before him or her by including the teachings of an interactive interfaces for machine learning model evaluations of Lee. The motivation/suggestion would have been obvious to try to display substantially different results of several different evaluation runs may be displayed in a single view of the interface (e.g., by emulating a 3-dimensional display in which results for different evaluation runs are shown at different “depths [Lee, ¶0336].   

 Regarding claim 20, the combination of Cormier and Trossbach teach claim 1 as described above.
While Cormier teaches clustering (module) and output [See Cormier, ¶¶0181-0182] and Trossbach teaches output (module) [See Trossbach, ¶¶0065-0066]; however, the combination of Cormier and Trossbach fail to explicitly teach but Lee teaches wherein the clustering module, the one or more machine learning models, and the output module cooperate to improve the analysis and identification of potential subtle cyber threats in order to consume less CPU cycles, less memory space, and less [Lee, ¶0151: In some implementations, the machine learning service (MLS)  may impose resource usage restrictions on at least some “user-defined functions” (UDFs)—e.g., to prevent runaway consumption of CPU time, memory, disk space and the like, a maximum limit may be set on the time that a given UDF can run. In this way, the negative consequences of executing potentially error-prone UDFs; minimizing the negative consequences of inadvertent errors or malicious code. ¶0265: a substantial amount of memory, CPU cycles and/or persistent storage may be required for such sort operations.]
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Cormier and Trossbach before him or her by including the teachings of an interactive interfaces for machine learning model evaluations of Lee. The motivation/suggestion would have been obvious to try to use resource usage restrictions for UDFs, third-party functions, or libraries comprising multiple UDFs or third-party functions with the MLS to extend the core feature processing capabilities of the MLS to improve resource usage [Lee, ¶¶0133 and 0151].   

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cormier et al, hereinafter ("Cormier"), US PG Publication (20180082193 A1), in view of Trossbach et al, hereinafter ("Trossbach"), US PG Publication (2015009038 A1), Ferguson et al, hereinafter (“Ferguson”), US Patent (9,729,571 B1).
Regarding claims 9 and 19, the combination of Cormier and Trossbach teach claim 1 as described above.
While Cormier teaches clustering methods [See Cormier ¶0064: machine learning capabilities based on clustering]; however, the combination of Cormier and Trossbach fail to explicitly teach but Ferguson teaches simultaneously running a number of different clustering methods including matrix based clustering, density based clustering, and hierarchical clustering techniques to reveal the one or more unusual patterns of behavior and inform the one or more machine learning models. [Ferguson, Col 2, lines 25-27: network traffic characterization and classification using real-time clustering algorithms; lines 55-57: executing a plurality of clustering processes in parallel. Col 6, lines 35-39: clustering calculations; density (defines the density for each cluster...); Col 11, lines 4-5: single-linkage hierarchical clustering method. Col 7, lines 8-9: applying Frobenius Norm to matrix resulting from clustering process]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Cormier and Trossbach before him or her by including the teachings of a system, method, and computer program for detecting and measuring changes in network behavior of communication networks utilizing real-time clustering algorithms of Ferguson. The motivation/suggestion would have been obvious to try detecting and measuring changes in network behavior of communication networks utilizing real-time clustering algorithms in parallel to optimize and critically improve current approaches [Ferguson, Col 3, lines 26-34].   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pedersen et al (10,152,514 B2) discloses system for computerized evaluation of patent-related information.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAKINAH W TAYLOR whose telephone number is (571)270-0682. The examiner can normally be reached Monday-Friday, 9:45-5:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELENI SHIFERAW can be reached on 571-272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

SAKINAH WHITE-TAYLOR
Examiner
Art Unit 2497



/Sakinah White Taylor/           Examiner, Art Unit 2497